Citation Nr: 0925782	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1998 to December 
1998 and January 2003 to April 2004.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.


FINDING OF FACT

The record shows that the Veteran's claimed tinnitus is not a 
result of acoustic trauma experienced in active military 
service.   


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In November 2005 correspondence, the RO advised the Veteran 
of what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of evidence that the Veteran should submit in support 
of his claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim. The Board notes that the 
Veteran was not provided notice regarding the evidence and 
information necessary to establish a disability rating and 
effective date in accordance with Dingess, 19 Vet. App. at 
484.  However, the Board has concluded that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, 
any questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).

The Board further notes that the Veteran was provided with a 
copy of the January 2006 rating decision and the June 2006 
Statement of the Case (SOC), which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in 
December 2005, obtained the Veteran's VA and private medical 
records, and associated the Veteran's service treatment 
records (STRs) with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

When a Veteran receives certain combat medals, decorations, 
badges, commendations, citations, or campaign ribbons, the 
Board can presume that he engaged in combat with the enemy in 
active service.  The Veteran's representative alleges that 
the Veteran had combat duty in Iraq.  However, according to 
his service records, the Army did not grant the Veteran any 
awards indicating combat service.  Moreover, in his post-
deployment health assessment, the Veteran stated that he was 
not engaged in direct combat where he discharged his weapon.  
Thus, the Board finds that the Veteran is not a combat 
veteran, and the presumptions afforded combat veterans are 
not applicable to this case.  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that as a heavy equipment operator for 
the Army during Operation Enduring Iraqi Freedom, he was 
exposed to acoustic trauma without ear protection that led to 
his claimed tinnitus.  He also argues that his tinnitus is 
constant and must "be from delayed onset."  Furthermore, in 
his Informal Hearing Presentation, the Veteran asserts that 
the VA gave a faulty reasoning for the denial of service 
connection because an individual can have tinnitus and normal 
hearing simultaneously and he began working at John Deere 
Seeding Group in November 2004, where he wore appropriate 
hearing protection.  After reviewing the evidence, the Board 
finds that the weight of the evidence preponderates against 
the Veteran and denies his claim for entitlement to service 
connection for tinnitus for the following reasons.  
  
First, even if the Board concedes acoustic trauma, the 
Veteran's STRs do not indicate that his claimed tinnitus had 
its onset in service.  On the contrary, his STRs demonstrate 
that he had no hearing problems or tinnitus whatsoever while 
in service.   In February 2004, the Veteran noted that he did 
not experience or develop ringing of the ears during his 
deployment.  Then, on a March 2004 report of medical 
assessment, the Veteran wrote that he suffered from back and 
knee problems for which he did not seek medical care and had 
questions or concerns about hemorrhoids.  Yet, he did not 
list tinnitus as a medical concern anywhere on the form.  The 
Veteran again denied any ear trouble in a January 2005 report 
of medical history despite reporting back pain, bursitis in 
both knees, hemorrhoids, headaches, and trouble sleeping.  On 
the same day, a report of medical examination revealed that 
the Veteran's ears were normal.  Finally, the Veteran's STRs 
are absent of any complaints or treatment for tinnitus or 
tinnitus symptoms, such as ringing in his ears, during his 
entire period of active service.  

Second, the only competent medical opinion of record is the 
December 2005 compensation and pension examiner's opinion.  
The Board notes that while the Veteran is competent to 
describe the symptoms he experiences from tinnitus and when 
he first noticed them, he is not competent to provide an 
opinion regarding the cause or etiology of his claimed 
tinnitus.  When the VA audiologist examined the Veteran, she 
noted that the Veteran complained that his left ear feels 
plugged intermittently and that tinnitus makes it hard for 
him to hear conversations.  She acknowledged his military 
noise exposure but also commented that his recreational noise 
exposure included forklifts, welding, air compressors (with 
mandatory ear protection), hunting, and snowmobiles.  She 
further reported that the Veteran claimed onset of constant 
bilateral tinnitus in 2004 and opined that the most likely 
etiology was acoustic trauma.  Because she had not yet 
reviewed the claims file when she wrote her report, the VA 
audiologist was unable to initially state her opinion 
regarding whether or not the Veteran's tinnitus was caused by 
active military service.  However, after reviewing the claims 
file, she added an addendum to the report and concluded that 
it is less than likely that the tinnitus is the result of the 
Veteran's military service because his hearing is normal, he 
has a pre- and post- service history of noise exposure, and 
his tinnitus appears associated with plugging his ears.  The 
Board finds the compensation and pension examination and 
report adequate and affords the audiologist's opinion great 
probative value.  

As mentioned previously, the Veteran is considered competent 
to identify and report the observable manifestations of his 
claimed tinnitus.  However, the Veteran argues that he was 
exposed to acoustic trauma in service without ear protection.  
This etiology contradicts the compensation and pension 
examiner's opinion that his tinnitus was caused by plugging 
his ears.  The Veteran also argues that he did not begin 
working for John Deere Seeding Group until November 2004.  
Nonetheless, he did not file his claim until a full year 
later in November 2005 and underwent the compensation and 
pension examination in December 2005.  Furthermore, the 
evidence of record demonstrates that the Veteran has a 
history of noise exposure both before and after his active 
military service.  Thus, the Board affords the Veteran's 
claim about the onset of his tinnitus significantly less 
probative value than the VA audiologist and her professional 
and competent opinion.  

Since the evidence of record does not establish a 
relationship or nexus between the Veteran's active military 
service and his claimed tinnitus, the Board finds the 
preponderance of the evidence weighs against the Veteran's 
claim.  Therefore, service connection for tinnitus is not 
warranted.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


